Citation Nr: 0900213	
Decision Date: 01/05/09    Archive Date: 01/14/09

DOCKET NO.  07-00 443	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for 
cervical spondylosis.

2.  Entitlement to a rating in excess of 10 percent for a hip 
disability, diagnosed as degenerative joint disease and 
trochanteric bursitis of the right hip.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran




ATTORNEY FOR THE BOARD

H. A. Hoeft, Associate Counsel 

INTRODUCTION

The veteran had active service from November 1976 to October 
1980 and from October 1981 to December 1998.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a December 2005 rating decision by the 
Department of Veterans Affairs (VA), Togus, Maine, Regional 
Office (RO).   

In June 2008, the veteran testified at a Travel Board hearing 
before the undersigned Veterans Law Judge.  A transcript of 
the hearing is associated with the claims folder.


FINDINGS OF FACT

1.  The competent medical evidence demonstrates that the 
veteran's cervical spondylosis is manifested by limitation of 
forward flexion of the cervical spine to 27 degrees, but 
neither forward flexion of the cervical spine to 15 degrees 
or less nor ankylosis of the cervical spine is shown. 

2.  With resolution of the benefit of the doubt in the 
veteran's favor, the competent evidence of record 
demonstrates right hip symptomatology of pain on flexion, 
extension, abduction and palpation, with credible complaints 
of weight bearing problems; there is no showing of thigh 
limitation of flexion to 30 degrees. 





CONCLUSIONS OF LAW

1.  The criteria for entitlement to a 20 percent disability 
rating, but no higher, for cervical spondylosis have been 
met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 
C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, 
Diagnostic Code 5239 (2008).

2.  The criteria for entitlement to a 20 percent disability 
rating, but no higher, for a hip disability have been met. 38 
U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 
4.1, 4.2, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic 
Codes 5003, 5251-5253 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VCAA

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  This notice must be provided prior 
to an initial unfavorable decision on a claim by the RO.  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include information 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.  

VCAA notice errors are presumed prejudicial unless VA shows 
that the error did not affect the essential fairness of the 
adjudication.  To overcome the burden of prejudicial error, 
VA must show (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or, (3) that a benefit could not have been 
awarded as a matter of law.  See Sanders v. Nicholson, 487 
F.3d 881 (Fed. Cir. 2007).  

For an increased-compensation claim, section § 5103(a) 
requires, at a minimum, that the Secretary notify the 
claimant that, to substantiate a claim, the claimant must 
provide, or ask the Secretary to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life.  Vazquez-Flores v. 
Peake, No. 05-0355, (U.S. Vet. App. January 30, 2008).   
Further, if the Diagnostic Code under which the claimant is 
rated contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant.  
Additionally, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant Diagnostic Codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  As with 
proper notice for an initial disability rating and consistent 
with the statutory and regulatory history, the notice must 
also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask the Secretary 
to obtain) that are relevant to establishing entitlement to 
increased compensation-e.g., competent lay statements 
describing symptoms, medical and hospitalization records, 
medical statements, employer statements, job application 
rejections, and any other evidence showing an increase in the 
disability or exceptional circumstances relating to the 
disability.  Vazquez-Flores, 22 Vet. App. 37 (2008).

In this case, the veteran was sent a letter in May 2008 
specifically addressing the Vazquez-Flores requirements.  
Moreover, to the extent that this notice was in any way 
deficient as to content or timing, it is acknowledged that 
such error is presumed prejudicial.  Here, however, any 
presumption of prejudice is overcome.  Indeed, the veteran 
was provided with correspondence regarding what was needed to 
support his claim.  Specifically, both the November 2006 
statement of the case and the May 2008 letter set forth the 
diagnostic criteria for the disabilities at issue and also 
included the provisions of 38 C.F.R. §§ 3.321 and 4.1, which 
reference impairment in earning capacity as a rating 
consideration.  Furthermore, a March 2006 Dingess letter 
apprised the veteran of the need to show the nature and 
symptoms of his condition and the impact of his disability on 
his employment. 

Based on the above, the veteran can be expected to understand 
what was needed to support his claim, including the impact of 
his disability on his daily life and ability to work.  
Moreover, the veteran demonstrated actual knowledge of what 
was needed to support his claim as reflected in his 
statements.  For example, in his substantive appeal, he 
explained how his disability affected his daily life by 
noting that he has had to change careers to accommodate his 
disabilities, he is unable to sit for long periods of time; 
routine household duties have become difficult to perform; 
and he is no longer able to carry groceries, climb a ladder, 
or even walk for any substantial distance. 

Therefore, based on the above, the notice deficiencies do not 
affect the essential fairness of the adjudication, and the 
presumption of prejudice is rebutted.  For this reason, no 
further development is required regarding the duty to notify.

VA also has a duty to assist the veteran in the development 
of the claim.  This duty includes assisting the veteran in 
the procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 
3.159 (2008).  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The veteran was afforded VA medical 
examinations in October 2005 and February 2007.  He was 
provided a hearing before the undersigned Veterans Law Judge 
in June 2008.  Significantly, neither the veteran nor his 
representative has identified, and the record does not 
otherwise indicate, any additional existing evidence that is 
necessary for a fair adjudication of the claim that has not 
been obtained.  Hence, no further notice or assistance to the 
appellant is required to fulfill VA's duty to assist the 
appellant in the development of the claim.  Smith v. Gober, 
14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 
2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see 
also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

II.  Increased Ratings

Disability ratings are determined by applying the criteria 
set forth in the VA's Schedule for Rating Disabilities 
(rating schedule), which is based upon the average impairment 
of earning capacity.  Individual disabilities are assigned 
separate diagnostic codes.  See 38 C.F.R. § 4.1.  In 
addition, where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  See 38 C.F.R. § 4.7 (2008).  

In determining whether a claimed benefit is warranted, VA 
must determine whether the evidence supports the claim or is 
in relative equipoise, with the veteran prevailing in either 
event, or whether the preponderance of the evidence is 
against the claim, in which case the claim is denied.  
38 U.S.C.A. § 5107(a); Gilbert v. Derwinski, 1 Vet.App. 49 
(1990).  

In cases such as this, where entitlement to compensation has 
already been established and an increase in the disability 
rating is at issue, it is the present level of disability 
that is of primary concern.  See Francisco v. Brown, 7 Vet. 
App. 55, 58 (1994).  Nevertheless, where the evidence 
contains factual findings that show a change in the severity 
of symptoms during the course of the rating period on appeal, 
assignment of staged ratings would be permissible.  Hart v. 
Mansfield, 21 Vet. App. 505 (2007).

Evaluation of a service-connected disability involving a 
joint rated on limitation of motion requires adequate 
consideration of functional loss due to pain under 38 C.F.R. 
§ 4.40 and functional loss due to weakness, fatigability, 
incoordination or pain on movement of a joint under 38 C.F.R. 
§ 4.45. DeLuca v. Brown, 8 Vet. App. 202 (1995).  The 
provisions of 38 C.F.R. § 4.40 state that disability of the 
musculoskeletal system is primarily the inability, due to 
damage or inflammation in parts of the system, to perform 
normal working movements of the body with normal excursion, 
strength, speed, coordination and endurance.  Functional loss 
may be due to the absence of part, or all, of the necessary 
bones, joints and muscles, or associated structures.  It may 
also be due to pain supported by adequate pathology and 
evidenced by visible behavior of the claimant undertaking the 
motion. 38 C.F.R. § 4.40.  The factors of disability 
affecting joints are reduction of normal excursion of 
movements in different planes, weakened movement, excess 
fatigability, swelling and pain on movement. 38 C.F.R. § 
4.45.

In the present case, the veteran is claiming entitlement to 
an increased rating for spondylosis of the cervical spine and 
degenerative joint disease of the right hip.  He contends 
that the symptomatology associated with these service-
connected disabilities is more severe than that which is 
reflected by the currently assigned 10 percent ratings.  His 
claim for an increase was received on August 26, 2005. 

Spondylosis of the Cervical Spine

The Board will first consider whether a rating in excess of 
10 percent for spondylosis of the cervical spine is 
warranted.  

The veteran's cervical spine disability is rated pursuant to 
Diagnostic Code 5239, for spondylolistheisis, or segmental 
instability of the spine.  An evaluation under that Code 
section is determined by application of the general rating 
formula for diseases and injuries of the spine.  

Under that general rating formula, a 20 percent rating is 
warranted where the evidence reveals forward flexion of the 
cervical spine greater than 15 degrees, but not greater than 
30 degrees, or the combined range of motion of the cervical 
spine is not greater than 170 degrees, or if there is muscle 
spasm or guarding severe enough to result in an abnormal gait 
or abnormal spinal contour such as scoliosis, reversed 
lordosis or abnormal kyphosis.  

A 30 percent rating is warranted for forward flexion of the 
cervical spine of 15 degrees or less; or favorable ankylosis 
of the entire cervical spine.

VA physical therapy records from June 2006 revealed that the 
veteran's cervical movements were severely to moderately 
guarded, with limitation of forward flexion to 29 degrees, 
and limitation of extension to 30 degrees.  Pain was elicited 
on flexion and right rotation, and secondarily on extension 
and left rotation.  Subjectively, the veteran complained of 
constant neck pain, difficulty turning his head, and 
increasing headaches. 

VA physical therapy records from August 2006 revealed that 
the veteran's cervical movements were minimally to moderately 
guarded, with limitation of forward flexion of 27 degrees, 
and limitation of extension to 25 degrees.  He continued to 
experience pain on flexion and right rotation.  Trigger point 
tenderness was noted at the upper trapezius and paraspinal 
areas.  Subjectively, the veteran complained of neck pain 
occurring almost most of the time, and some tingling with 
occasional numbness in the right arm.  Clinical notes during 
this time period showed that the veteran regularly used a 
home cervical traction unit, epidural injections, hot packs, 
electrical stimulation, ultrasound, and therapeutic exercises 
to treat pain and discomfort associated with his cervical 
spine disability.  

As the aforementioned medical evidence clearly demonstrates 
forward flexion of the cervical spine greater than 15 
degrees, but not greater than 30 degrees, the Board finds 
that a 20 percent evaluation for the veteran's cervical spine 
disability is warranted.  However, the preponderance of the 
evidence is against an evaluation in excess of 20 percent.  
In order to achieve the next-higher evaluation under the 
general rating formula, the evidence must show forward 
flexion of the cervical spine to 15 degrees or less; or, 
favorable ankylosis of the entire cervical spine.  Indeed, 
while the June 2006 and August 2006 examinations show some 
limitation of forward flexion, the veteran could, 
nevertheless, forward flex to 29 and 27 degrees, 
respectively, well beyond the 15-degrees or less requirement 
for a 30 percent rating.  Moreover, no competent evidence 
reveals any ankylosis of the cervical spine. 

The Board has also considered all applicable statutory and 
regulatory provisions to include 38 C.F.R. §§ 4.40 and 4.59 
as well as the holding in DeLuca v. Brown, 8 Vet. App. 202 
(1995), regarding functional impairment attributable to pain, 
particularly in light of the fact that the veteran contends 
his disability is essentially manifested by pain.  However, 
even when considering additional functional limitation due to 
factors such as pain and weakness, the above-noted objective 
medical evidence does not reflect range of motion findings 
consistent with the criteria for the next-higher 30 percent 
rating.  See Deluca, supra.  In this regard, an October 2005 
VA examination specifically noted that repetitive exercises 
did not reduce the veteran's cervical spine range of motion 
to any significant degree.  Moreover, the increased rating of 
20 percent assigned here already contemplates the veteran's 
pain.  For all of these reasons, the Board finds that a 20 
percent rating, but no higher, adequately compensates the 
veteran for the current level of disability resulting from 
his cervical spine disability. 

As discussed above, there is no basis for an increased rating 
under the General Rating Formula for diseases and injuries of 
the spine.  However, the Board must also consider whether an 
increased rating is warranted under any other diagnostic 
code.  

In this regard, the Board is aware of 38 C.F.R. § 4.71a, 
Diagnostic Code 5243, which provides that intervertebral disc 
syndrome is evaluated under either the General Rating Formula 
for Diseases and Injuries of the spine or under the Formula 
for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes.  Under the latter formula, a 20 
percent evaluation contemplates intervertebral disc syndrome 
with incapacitating episodes having a total duration of at 
least two weeks but less than four weeks during the past 
twelve months.  A 40 percent evaluation is assigned in cases 
of incapacitating episodes having a total duration of at 
least four weeks but less than six weeks during the past 
twelve months.  A 60 percent evaluation contemplates 
incapacitating episodes having a total duration of at least 
six weeks during the past twelve months.  An "incapacitating 
episode" is a period of acute signs and symptoms due to 
intervertebral disc syndrome that requires bed rest 
prescribed by a physician and treatment by a physician. 
Associated objective neurological abnormalities (e.g., 
bladder and bowel impairment) are to be evaluated separately.

In this case, while there is x-ray evidence of some 
degenerative cervical changes, there is no indication of disc 
involvement.  Accordingly, this particular provision cannot 
provide a basis for an increased evaluation.

To this point, the Board has considered whether any 
diagnostic code could afford a rating in excess of the 20 
percent currently assigned for the cervical spine disability, 
thereby taking its place.  The Board will now consider 
whether the veteran is entitled to a separate rating in 
addition to the 20 percent evaluation currently assigned.  In 
this regard, Note (1) to the general rating formula, 
instructs the evaluator to rate any associated objective 
neurologic abnormalities, including, but not limited to, 
bowel or bladder impairment, separately, under an appropriate 
diagnostic code.  

The Board does acknowledge the veteran's complaints of 
numbness, tingling, and pain in the upper right extremity.  
However, the Board finds no basis for assignment of a 
separate neurologic rating here.  In this regard, a February 
2007 VA examination specifically found that the veteran does 
not have cervical radiculopathy.  Rather, his right arm 
numbness was attributed to neuropathy of the right thumb, a 
separate condition for which the veteran is already service 
connected. Moreover, in May 2008, the veteran underwent an 
extensive neurology examination.  The examiner again 
concluded that there was no evidence of right cervical 
radiculopathy; instead mild carpal tunnel syndrome (right 
side) was noted.  Clearly, as a whole, the objective medical 
evidence does not demonstrate any neurologic deficits 
attributable to the cervical spine such as to warrant a 
separate evaluation.  

In sum, a rating of 20 percent, but no higher, is warranted 
for spondylosis of the cervical spine.  A higher evaluation 
is not warranted because the evidence simply does not show 
that the veteran's functional impairment is analogous to 
limitation of forward flexion of the cervical spine of 15 
degrees or less, or favorable ankylosis of the entire 
cervical spine.  Diagnostic Code 5239 and the General 
Formula; See also DeLuca.  Rather, the medical evidence 
demonstrates that the veteran is entitled to a 20 percent 
evaluation for cervical spondylosis.  As the preponderance of 
the evidence is against an evaluation in excess of 20 
percent, the benefit of the doubt doctrine is not for 
application.  See generally Gilbert, supra. 

Degenerative Joint Disease of the Right Hip

Historically, the veteran filed his claim for an increased 
rating in August 2005.  In a December 2005 rating decision, 
the RO increased the veteran's evaluation for degenerative 
joint disease of the right hip to 10 percent.  In February 
2006, the veteran again asserted that he had demonstrated 
significant worsening of his hip disability so as to warrant 
a higher evaluation.  The veteran further asserted that the 
diagnostic code under which he is currently rated did not 
fully contemplate his weight bearing limitations.  
Accordingly, the Board will now consider whether a rating in 
excess of 10 percent for degenerative joint disease of the 
right hip is warranted.  

The veteran is currently assigned a 10 percent evaluation for 
his right hip disability pursuant to Diagnostic Code 5003-
5252.  Under Diagnostic Code 5003, degenerative arthritis is 
rated based on limitation of motion of the affected joint.  
Limitation of hip motion is addressed by Diagnostic Codes 
5251-5253. 

Diagnostic Code 5251 provides a maximum rating of 10 percent 
for limitation of extension of the thigh to 5 degrees.  
Diagnostic Code 5252 provides a 10 percent rating for 
limitation of flexion of the thigh to 45 degrees; a 20 
percent rating where flexion is limited to 30 degrees; a 30 
percent rating where flexion is limited to 20 degrees; and a 
40 percent rating where flexion is limited to 10 degrees.  
Diagnostic Code 5253 provides a 10 percent evaluation when 
there is limitation of abduction of the thigh such that the 
legs cannot be crossed or there is limitation of rotation 
such that it is not possible to toe out more than 15 degrees. 
A 20 percent rating requires limitation of abduction with 
motion lost beyond 10 degrees.

Additionally, it is again noted that in evaluating 
musculoskeletal disabilities, the Board must consider 
additional functional limitation due to factors such as pain, 
weakness, fatigability, and incoordination. See 38 C.F.R. §§ 
4.40 and 4.45 and DeLuca v. Brown, 8 Vet. App. 202, 206-07 
(1995).

For the reasons discussed below, and considering, in 
particular, the severe pain associated with the hip 
disability as further discussed below, the Board finds that 
the veteran's disability most nearly approximates the 
criteria contemplated in the next-higher rating.  

VA clinical orthopedic records from March 2006 show that the 
veteran's right hip demonstrated flexion from 0 to 110 
degrees, with pain from 15 to 110; internal and external 
rotations were 30 and 45 degrees, respectively.  The examiner 
noted that there was pain with resisted hip flexion, 
abduction, and extension.  He further observed that the 
veteran walked with a limp favoring his right hip; the 
veteran also demonstrated exquisite tenderness over the 
lateral trochanteric bursal area on the right hip.  The 
veteran was treated, as he routinely is, with an injection of 
epidural steroid to the right trochanteric bursitis.  

By reference, normal range of hip motion is considered 0-125 
degrees of flexion and 0-45 degrees of adduction. 38 C.F.R. § 
4.71a, Plate II.  Indeed, it is noted that the range of 
motion findings, as detailed in pertinent part above, do not 
satisfy the criteria for the next-higher 20 percent 
evaluation.  However, the Board specifically acknowledges the 
veteran's consistent complaints that his right hip disability 
causes him significant problems with weight-bearing.  In this 
regard, he is competent to state his observable symptoms.  
See Layno v. Brown, 6 Vet. App. 465, 470 (1994).  For 
example, at his June 2008 hearing before the undersigned, the 
veteran reported that he walks with a limp in order to avoid 
full weight-bearing on the right side; he also reported 
episodes of falling down due to hip pain.  As a whole, he has 
described his hip symptomatology as severe, chronic, and 
continuously painful whether seated, standing, or lying down.  
His wife has also submitted statements attesting to such 
symptomatology.  See Statement from L. Wilkinson, June 2008.  
She specifically reported that it was a daily challenge for 
the veteran to get out of bed, to ambulate to the bathroom, 
and to shake-off the pain and stiffness associated with his 
hip in order to proceed with his day.  She further described 
episodes of insomnia and additional limitations with respect 
to riding in a car for any length of time due hip pain.  The 
Board considers the veteran's statements and those of his 
wife to be highly credible.  Moreover, the medical evidence 
supports much of this observable symptomatology.  For 
example, during his initial VA orthopedic consultation, the 
physician noted that the veteran appeared "uncomfortable" 
due to pain and that he walked with a limp favoring his right 
hip.  In this same vein, the October 2005 VA examiner noted 
that the veteran was "markedly impaired" due pain associate 
with the right hip.  The Board also notes that the veteran's 
hip disability necessitated an emergency room visit in 
January 2005, at which time he was prescribed bed rest and 
morphine for pain management.  

In light of such weight bearing difficulty, not directly 
contemplated under the pertinent diagnostic criteria, and 
given the objective evidence showing severe pain associated 
with the service-connected right hip disability, it is 
determined that the disability picture most nearly 
approximates the next-higher 20 percent rating.  This 
determination recognizes additional functional limitation, 
per Deluca, and resolves all reasonable doubt in the 
veteran's favor. See 38 U.S.C.A. § 5107(a); Gilbert, supra.  

While a 20 percent rating is warranted there is no basis for 
an evaluation in excess of that amount, even considering 
additional functional limitation.  The veteran did have 
additional limitation of motion due to pain, but could still 
flex the thigh to 80 degrees.  However, this is not 
commensurate with limitation to 30 degrees, as is required to 
achieve a 30 percent rating.

Finally, on review of the veteran's specific contentions 
regarding the interference with work due to his neck and hip, 
the Board finds that there is insufficient evidence of 
unusual or exceptional circumstances that would take the 
veteran's case outside the norm so as to warrant an 
extraschedular rating.  38 C.F.R. § 3.321(b)(1) (2008). 
Ordinarily, the VA Schedule for Rating Disabilities will 
apply unless there are truly exceptional or unusual factors 
that would render application of the schedule impractical. 
See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  The Board 
acknowledges the veteran's June 2008 hearing testimony in 
which he cites that his employment has been affected by the 
disabilities on appeal; nevertheless, the veteran is still 
able to maintain employment and works approximately 35 
hours/week.  Therefore, there is no showing of substantial 
interference with employment.  In sum, the Board finds that 
the ratings currently assigned adequately compensate the 
veteran for the current level of disability resulting from 
his neck and right hip disabilities.


ORDER

A 20 percent evaluation for cervical spondylosis is granted, 
subject to regulations applicable to the payment of monetary 
benefits.

A 20 percent evaluation for degenerative joint disease of the 
right hip is granted, subject to regulations applicable to 
the payment of monetary benefits.  



____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


